NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 19, 2019*
                               Decided August 20, 2019

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 18-2487

HENRY E. WADE,                                 Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Central District of Illinois.

      v.                                       No. 3:17-cv-03236-RM-TSH

WESLEY L. BARR, et al.,                        Richard Mills,
    Defendants-Appellees.                      Judge.


                                       ORDER

       In this suit under 42 U.S.C. § 1983, Henry Wade alleges that the Sangamon
County Sheriff, the Sheriff’s deputies, and two State’s attorneys arrested and prosecuted
him in violation of his Fourth and Fourteenth Amendment rights. The district judge
screened the complaint under 28 U.S.C. § 1915A and dismissed it for failure to state a
claim because Wade was seeking review of ongoing state-court criminal proceedings.


      * The appellees were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-2487                                                                            Page 2

(He had been charged with manufacturing or delivering cocaine, see 720 ILCS 570/401, a
fact of which the district court took judicial notice. See White v. Keely, 814 F.3d 883, 885
n.2 (7th Cir. 2016).) We affirm.

       According to Wade’s complaint, the allegations of which we accept as true,
see Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017), Wade was smoking at a pub with
two other people when David Timm, a Sheriff’s Deputy, approached them. Timm
inquired if anyone was selling drugs and then asked to see the trio’s identifications.
During the next 40 minutes, Timm questioned and searched Wade, and Wade says that
he was not allowed to leave. Timm stepped away for a short while, and when he
returned a witness told him that she saw Wade throw something over the pub’s fence.
Timm arrested Wade but did not warn him of his rights under Miranda v. Arizona,
384 U.S. 436 (1966). Wade attached to his complaint an excerpt of a transcript of a
hearing in Sangamon County Court, at which Timm testified that he did not warn
Wade of his rights because he did not question Wade after placing him under arrest.

       Several weeks later, Wade filed a motion seeking review of a suppression
hearing in the state-court proceedings. According to documents that he attached to his
motion, Wade had moved to suppress evidence obtained through a search incident to
his arrest as well as statements that he made to the officers after his arrest. But the state-
court judge denied the motion on grounds that Timm had probable cause to detain and
arrest Wade: Timm had received a tip that someone who matched Wade’s appearance
was selling drugs at the pub; Wade admitted to selling cannabis; and a witness told the
officers that Wade had “thrown narcotics over a fence and she had retrieved the
narcotics.” And Wade’s statements to the officers were admissible, the court added
because Wade “made voluntary statements without any questions by Deputy Timm.”

       At screening, the district judge dismissed the complaint on abstention grounds,
concluding under Younger v. Harris, 401 U.S. 37 (1971), that Wade was “asking the Court
to review rulings that have been made in an ongoing State of Illinois criminal
proceeding.” As the judge explained, the State of Illinois had a strong interest in
conducting its own criminal trials, Wade had an adequate opportunity in the state
courts to appeal the denial of his motions, and there were no extraordinary
circumstances demonstrating that abstention was inappropriate.

       Wade then sought leave to file an amended complaint, so that he could request a
declaration that the defendants violated his constitutional rights, dismissal of the state
criminal charges against him, and unspecified damages. The district judge denied leave
No. 18-2487                                                                             Page 3

to amend, reiterating that he could not review the state court’s rulings in a pending
criminal matter.

       One week later, Wade pleaded guilty to possessing a controlled substance.
See 720 ILCS 570/401(c). According to the state court’s docket, he was sentenced to five
years’ imprisonment, and he did not appeal.

        On appeal, Wade argues that the district judge should have given him the
opportunity to amend his complaint at least once. Judges ordinarily should give a pro
se plaintiff at least one opportunity to amend a complaint unless amendment would be
futile. See Perez v. Fenoglio, 792 F.3d 768, 783 (7th Cir. 2015); Gonzalez-Koeneke v. West,
791 F.3d 801, 807 (7th Cir. 2015). Any amendment here would be futile. Wade’s
proposed amended complaint sought relief—a declaration and injunction preventing
the state from prosecuting him—that would interfere with his pending state-court
criminal case. As the district court concluded, federal courts normally should abstain
from exercising jurisdiction over federal constitutional claims that would interrupt
ongoing state-court proceedings. Younger, 401 U.S. at 40–41; Courthouse News Serv.
v. Brown, 908 F.3d 1063, 1071–74 (7th Cir. 2018). The dismissal on abstention grounds,
however, should have been without prejudice, see, e.g., Courthouse News Serv., 908 F.3d
at 1075, so we modify the judgment to reflect that Wade’s claims for injunctive and
declaratory relief are dismissed without prejudice.

       That leaves Wade’s request for damages, which the district judge bypassed when
denying leave to amend. It is not clear whether Younger would block a request for
damages in this case because Wade might not have been allowed to pursue damages in
his criminal proceedings. See Deakins v. Monahan, 484 U.S. 193, 201–02 (1988); Simpson
v. Rowan, 73 F.3d 134, 138–39 & n.8 (7th Cir. 1995); Nelson v. Murphy, 44 F.3d 497, 502
(7th Cir. 1995).

        Nevertheless, Wade’s request to add a Fourth Amendment claim for damages
was futile because of the doctrine of issue preclusion. Because the Full Faith and Credit
Act, 28 U.S.C. § 1738, requires us to give a state-court judgment the same preclusive
effect they would have in state court, the preclusion rules of Illinois apply. See Walczak
v. Chi. Bd. of Educ., 739 F.3d 1013, 1016 (7th Cir. 2014). In Illinois, an issue litigated in a
prior proceeding may not be relitigated if the issues are identical, there was a final
adjudication on the merits, and the party to be precluded was a party to the prior
adjudication. See Allen v. McCurry, 449 U.S. 90, 103–05 (1980); Brown v. City of Chicago,
599 F.3d 772, 774 (7th Cir. 2010); Talarico v. Dunlap, 685 N.E.2d 325, 328 (Ill. 1997). In
denying Wade’s suppression motions, the state-court judge determined that probable
No. 18-2487                                                                       Page 4

cause existed to detain him, and Wade did not appeal his conviction after he pleaded
guilty. Wade thus had a full and fair opportunity to litigate his claim, which was
decided against him, and the existence of probable cause defeats his proposed claim for
damages. See Burritt v. Ditlefsen, 807 F.3d 239, 249 (7th Cir. 2015). This case therefore
resembles those in which a plaintiff was collaterally estopped from relitigating Fourth
Amendment claims lost at a criminal suppression hearing, see Allen, 449 U.S. at 103–05;
Guenther v. Holmgreen, 738 F.2d 879, 883–85 (7th Cir. 1984), so we see no abuse of
discretion in the judge’s denial of leave to amend.

       We MODIFY the district court’s judgment to reflect that those claims of Wade’s
that are blocked by Younger abstention are dismissed without prejudice. We AFFIRM
the judgment in all other respects.